                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

BAKER HUGHES OILFIELD OPERATIONS                 §
LLC,                                             §
                                                 §    CIVIL ACTION NO. 4:16-cv-1956
                                                 §
                      Plaintiff,                 §
                                                 §
v.                                               §    JURY TRIAL DEMANDED
                                                 §
SMITH INTERNATIONAL, INC.                        §
                                                 §
                      Defendant.

         PLAINTIFF’S RESPONSE TO DEFENDANT’S MOTIONS IN LIMINE

       Plaintiff Baker Hughes Oilfield Operations LLC (“Plaintiff”) files its Response to

defendant Smith International’s (“Smith”) Motions in Limine as follows:

                           I. ARGUMENTS AND AUTHORITIES

No. 1. Arguments Contrary to or Inconsistent with the Court’s Claim Construction Order

       Smith’s first limine points is actually two separate and unrelated arguments, and only one

relates to the Court’s Claim Construction Order (Dkt. 95). One argument is about the effect of

this Court’s Memorandum and Order on Smith’s Motion for Partial Summary Judgment. See

Motion at 3 (citing Dkt. 115). The second argument is about Smith’s interpretation of dicta in

the Court’s Memorandum Opinion and Order regarding the claim construction in this matter.

See Motion at 3-4 (citing Dkt. 95). Baker Hughes will address each of these issues below.

       Smith’s first argument seeks to limit the evidence Baker Hughes can present at trial to

defend against Smith’s assertion that the asserted claims of U.S. Patent No. 8,881,833

(“’833 Patent”) are invalid. Smith argues that Baker Hughes should not be allowed to argue that

“selectively control” means “to be able to both open and close the valve” based on statements

made in the Court’s Memorandum Opinion and Order on a partial summary judgment regarding
the marking requirement (“Partial Summary Judgment Order”). Motion at 3 (citing Dkt. 115).

First, it is important to note that, contrary to Smith’s argument, the Partial Summary Judgment

Order is not a claim construction order. The Court only adopted the Special Master’s claim

construction recommendations in a separate Memorandum Order and Opinion (“Claim

Construction Order”) prior to the Partial Summary Judgment Order. See Special Master’s Report

and Recommendation, Dkt. 79-1; see also Dkt. 95. Furthermore, the claim term at issue in this

limine—“selectively control”—was not a term that the parties asked the Court to construe, was

not part of the Special Master’s Report and Recommendations (Dkt. 79-1), and was not

ultimately construed by this Court at all during the claim construction process (Dkt. 95). Smith

is now asking this Court to limit Baker Hughes’ presentation of evidence at trial based on a

purported “claim construction” in the Partial Summary Judgment Order. This is not logical and

runs afoul of the principles of claim construction. Indeed, because neither party identified the

“selectively control” term of the ’833 Patent for construction, neither party was afforded an

opportunity to fully brief and submit evidence regarding this purported claim construction in

accordance with Section 4-Claim Construction Proceedings for the Rules of Practice for Patent

Cases in the Southern District of Texas.

       Furthermore, the Partial Summary Judgment that Smith cites to as support for this limine

point concerned a different issue from that which the jury will decide at trial. The issue before

the Court on summary judgment was whether Baker Hughes was required to mark its GaugePro

XPR because it practiced the claims of the ’833 Patent. See Dkt. 115 at 13-14. As Smith noted

in its Motion for Partial Summary Judgment, Baker Hughes had the burden of proving that it

satisfied the marking requirements by a preponderance of the evidence. See Smith’s Motion for

Partial Summary Judgment (Dkt. 102), at 2-3 (citing Arctic Cat Inc. v. Bombardier Recreational
Prod. Inc., 876 F.3d 1350, 1369 (Fed. Cir. 2017); Nike, Inc. v. Wal-Mart Stores, Inc., 138 F.3d

1437, 1446 (Fed. Cir. 1998) (“The patentee bears the burden of proving compliance [with §

287(a)] by a preponderance of evidence.”). Ultimately, the Court found that Baker Hughes did

not carry this preponderance of the evidence burden, and found that it failed to mark. Dkt. 115,

at 14. The Court made that determination—and all of its findings in its Partial Summary

Judgment Order—based on the summary judgement record before it, and applying the standard

applicable to summary judgments regarding marking.

       Marking is not an issue that the jury will consider at trial. Instead, the jury will be asked

to decide whether the asserted claims of the ’833 Patent are valid. Under federal law, the ’833

Patent is presumed valid. To prove that the claims of the ’833 Patent are invalid as being

anticipated by the GaugePro XPR, Smith has the burden to prove, by clear and convincing

evidence, that the GaugePro XPR includes all elements of the asserted claims. The Court did not

make such a ruling in its Partial Summary Judgment Order, and indeed that issue was not even

before the Court when it considered Smith’s partial summary judgment. Baker Hughes should

not be precluded from entering fulsome evidence into the record at trial that rebuts Smith’s claim

that ’833 Patent is invalid. Furthermore, the statements by the Court in its Partial Summary

Judgment Order, which were (1) made under a different evidentiary standard, (2) in a proceeding

where the burden was placed the burden on Baker Hughes, and (3) in proceeding that did not did

not take into consideration the presumption that the patent claims, should not be used to restrict

Baker Hughes’s ability to counter Smith’s invalidity case at trial. As such, Smith’s motion in

limine on this issue should be denied.

       Smith’s second argument seeks to limit the evidence Baker Hughes can present at trial

regarding Smith’s infringement of U.S. Patent No. 8,215,418 (the “’418 Patent”) based on the
Court’s claim construction. Motion at 3-4 (citing Dkt. 95. The Court’s construction for the

term:

        increasing a flow rate of drilling fluid through the expandable reamer to cause at
        least one blade of the expandable reamer to move from a retracted position to an
        expanded position

which was recommended by the Special Master and accepted by the Court is:

        increasing the flow of drilling fluid against the moveable blades such that the
        blade moves from a retracted position to an expanded position.

See Special Master’s Report and Recommendation, Dkt. 79-1, at 3; see also Dkt. 95 at 8. In its

limine on this issue, Smith argues that the Court construed this term “to require drilling fluid to

act directly against the blade.” See Motion at 3. However, that is incorrect. The language cited

by Smith appears in dicta in the Court’s Order adopting the Special Master’s Report and

Recommendation. See Dkt. 95 at 10. However, the language quoted by Smith is not part of the

claim construction for that term adopted by this Court.        See Special Master’s Report and

Recommendation, Dkt. 79-1, at 3; see also Dkt. 95 at 8. Dr. Fleckenstein was required to use the

language of the Court’s claim construction contained in Dkt. 79-1 and Dkt. 95 at 8 in forming his

opinions, and that is what he did. Smith cannot now argue that Dr. Fleckenstein should have

applied other language that does not appear in the Court’s actual claim construction, which is

what Smith is trying to do in its limine.

        Furthermore, Smith is asking this Court to prohibit Baker Hughes from offering

testimony about Smith’s infringement of the ’418 Patent simply because Smith’s products also

include a piston and/or a drive ring. Motion at 4. However, the claims of the ’418 Patent are

“comprising” claims. Under patent law, a claim that uses “comprising” is not limited to only the

claim elements listed in the claim. See CIAS, Inc. v. All. Gaming Corp., 504 F.3d 1356, 1360

(Fed. Cir. 2007) (“In the patent claim context the term ‘comprising’ is well understood to mean
“including but not limited to.”). Indeed, an infringer only has to practice all of the claim

elements.   If the infringer does additional steps or structure that does not equate to non-

infringement. See id. For example, if a claim requires elements or steps A, B and C, an infringer

practicing elements or steps A, B, C and D, the alleged infringer still infringes despite

performing the additional element or step D.

       As Dr. Fleckenstein explained in his deposition there are three factors or forces

contributing to the blade in the Smith Rhino XC moving from a collapsed to expanded position:

(1) drilling fluid acting on the piston; (2) drilling fluid leaving the port and acting directly on the

blade; and (3) fluid in the annulus moving over the curved structure of the blade creating a force

helping to keep the blade out. Ex. A, Deposition of Dr. Fleckenstein, Aug. 19, 2019 , at 304:3-

307:22. At least two of these factors/forces involve “increasing the flow of drilling fluid against

the moveable blades” with direct contact of the fluid drilling against the blade.             Smith’s

argument seeking to limit Dr. Fleckenstein’s testimony on this issue ignores the contribution of

the fluid leaving the ports that is directly against the blade as opposed to the remainder of the

fluid in the annulus. Smith’s argument is an attempt to re-write the Court’s claim construction

order to say that the claims can only be infringed if all of the fluid flowing through the tool is

directly acting on the blades.       This is not a proper interpretation of the Court’s claim

construction. As such, Smith’s Motion in Limine on this issue should be denied.

No. 2. References to Law Firms or Lawyers Representing Any Party

       In its second limine point, Smith seeks to preclude Baker Hughes from making any

reference about the law firms or lawyers representing any party. Baker Hughes will agree to this

limine point so long as it is reciprocal. Baker Hughes will agree not to make and reference about

the law firms or lawyers representing any party so long as Smith agrees to do the same and is

also bound by any limine order on this point.
No. 3. Smith and Schlumberger’s Annual Revenues and/or its Ability to Pay a Judgment
       or License Fees

       In this third limine point, Smith seeks to preclude Baker Hughes from making any

reference to or enter any evidence regarding Smith’s and/or Schlumberger’s wealth, annual

revenues, and/or ability to pay a judgment or license fees. Baker Hughes interprets this limine

point as trying to limit evidence or argument regarding the overall annual revenues of Smith

and/or Schlumberger—i.e. their company-wide revenues. Clearly, annual revenues related to the

products at issue in this case are relevant and should not be the subject of any limine order.

       However, with this interpretation in mind, Baker Hughes will agree to this limine so long

as it is reciprocal. Thus, Baker Hughes will agree not to make reference to or enter any evidence

regarding Smith’s and/or Schlumberger’s overall wealth, overall/company-wide annual revenues,

and/or ability to pay a judgment or license fees so long as Smith agreed not to make reference to

or enter any evidence regarding Baker Hughes’s overall wealth, overall/company-wide annual

revenues, and/or any argument that Baker Hughes does not need money that might be awarded as

a judgment or a license fee. Smith and Baker Hughes should be equally bound by any limine

order issued on this point. Also, as noted above, Baker Hughes reserves the right to discuss the

revenues related to the products at issue in this litigation, which form the basis of Baker Hughes’

damages claim.

                                       II. CONCLUSION

       For the reasons stated herein, Baker Hughes respectfully request that the Court deny

Smith’s first motion in limine point. Baker Hughes further requests that to the extent the Court

enters an order regarding Smith’s second and third limine points, that the Court enter an

reciprocal order that applies equally to both Baker Hughes and Smith.
       Dated January 31, 2020                      /s/ Christopher A. Shield

                                                   Christopher A. Shield
                                                   State Bar No. 24046833
                                                   SDTX Bar No. 581968
                                                   chris.shield@bracewell.com
                                                   Staci M. Wilson
                                                   State Bar No. 24070863
                                                   SDTX No. 1108692
                                                   staci.wilson@Bracewell.com
                                                   Timothy R. Geiger
                                                   State Bar No. 24078552
                                                   SDTX Bar No. 1742526
                                                   tim.geiger@bracewell.com
                                                   Ryan B. McBeth
                                                   State Bar No. 24078955
                                                   SDTX Bar No. 1742522
                                                   ryan.mcbeth@bracewell.com

                                                   Bracewell LLP
                                                   711 Louisiana, Suite 2300
                                                   Houston, Texas 77002
                                                   (713) 223-2300 - Telephone
                                                   (800) 404-3970 – Facsimile

                                                   Anthony F. Matheny
                                                   Matheny Legal Services and Consulting PLLC
                                                   5955 Woodway Dr.
                                                   Houston, Texas 77057
                                                   Telephone: 713-817-7062
                                                   anthony@mathenylegal.com


                                                   ATTORNEYS FOR PLAINTIFF BAKER
                                                   HUGHES OILFIELD OPERATIONS LLC


                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing document has been
forwarded to all counsel of record via email pursuant to the Federal Rules of Civil Procedure on
the January 31, 2020.


                                                   /s/ Ryan B. McBeth
                                                   Ryan B. McBeth
